                                             Case 3:20-cv-05861-SI Document 6 Filed 09/11/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       GERALD A. GIPSON,                                  Case No. 20-cv-05861-LB
                                  12                     Petitioner,
Northern District of California
 United States District Court




                                                                                              ORDER TO SHOW CAUSE
                                  13              v.
                                                                                              Re: ECF Nos. 3, 5
                                  14       JOSEPHINE GASTELLO,
                                  15                     Respondent.

                                  16

                                  17

                                  18                                            INTRODUCTION

                                  19        Gerald A. Gipson, an inmate at the California Men’s Colony in San Luis Obispo, filed this pro

                                  20   se action seeking a writ of habeas corpus pursuant to 28 U.S.C. § 2254. He consented to proceed

                                  21   before a magistrate judge. (ECF No. 5.)1 His petition is now before the court for review pursuant

                                  22   to 28 U.S.C. § 2243 and Rule 4 of the Rules Governing Section 2254 Cases in the United States

                                  23   District Courts. This order requires the respondent to respond to the petition and denies the request

                                  24   for appointment of counsel.

                                  25

                                  26

                                  27
                                       1
                                        Citations refer to material in the Electronic Case File (“ECF”); pinpoint citations are to the ECF-
                                  28   generated page numbers at the top of documents.

                                       ORDER – No. 20-cv-05861-LB
                                             Case 3:20-cv-05861-SI Document 6 Filed 09/11/20 Page 2 of 4




                                   1                                              STATEMENT

                                   2      Mr. Gipson provides the following information in his habeas petition and attachments thereto.

                                   3   Following a jury trial in Alameda County Superior Court, he was convicted of murder and first-

                                   4   degree robbery. Sentence enhancement allegations that he had suffered prior felony convictions,

                                   5   inflicted great bodily injury, and used a firearm were found true. On March 3, 2017, he was

                                   6   sentenced to 108 years, four months to life in prison. He appealed. The California Court of Appeal

                                   7   held that the great-bodily-injury enhancement was imposed erroneously but otherwise affirmed the

                                   8   conviction and remanded for resentencing in light of new laws that gave the trial court the

                                   9   discretion to strike certain enhancements. The California Supreme Court denied Mr. Gipson’s

                                  10   petition for review. He then filed this action.

                                  11                                               ANALYSIS

                                  12      This court may entertain a petition for writ of habeas corpus “in behalf of a person in custody
Northern District of California
 United States District Court




                                  13   pursuant to the judgment of a State court only on the ground that he is in custody in violation of

                                  14   the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). A district court

                                  15   considering an application for a writ of habeas corpus shall “award the writ or issue an order

                                  16   directing the respondent to show cause why the writ should not be granted, unless it appears from

                                  17   the application that the applicant or person detained is not entitled thereto.” 28 U.S.C. § 2243.

                                  18      The federal petition for writ of habeas corpus alleges three claims. First, Mr. Gipson claims

                                  19   that he was denied effective assistance of counsel as a result of the denial of a defense motion to

                                  20   continue the trial. Second, he contends that he was denied his Sixth Amendment right to counsel

                                  21   when the trial court denied his motion to substitute counsel to prepare a motion for new trial that

                                  22   was based on trial counsel’s ineffectiveness. Third, he claims that the admission of improper

                                  23   opinion testimony violated his Sixth Amendment right to a fair trial and his Fourteenth

                                  24   Amendment right to due process. Liberally construed, these claims are cognizable in a federal

                                  25   habeas action and warrant a response.

                                  26      Mr. Gipson has requested that counsel be appointed to represent him in this action. A district

                                  27   court may appoint counsel to represent a habeas petitioner whenever “the court determines that the

                                  28   interests of justice so require” and such person is financially unable to obtain representation. 18

                                       ORDER – No. 20-cv-05861-LB                        2
                                             Case 3:20-cv-05861-SI Document 6 Filed 09/11/20 Page 3 of 4




                                   1   U.S.C. § 3006A(a)(2)(B). The decision to appoint counsel is within the discretion of the district

                                   2   court. See Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986). Appointment is mandatory only

                                   3   when the circumstances of a particular case indicate that appointed counsel is necessary to prevent

                                   4   due process violations. See id. The interests of justice do not require appointment of counsel in

                                   5   this action. Mr. Gipson has adequately pled his claims for relief and all of his claims previously

                                   6   were presented by counsel in his direct appeal. Mr. Gipson’s request for appointment of counsel is

                                   7   DENIED. (ECF No. 5 at 2.)

                                   8                                             CONCLUSION

                                   9      For the foregoing reasons,

                                  10      1. The petition warrants a response.

                                  11      2. The clerk shall serve by mail a copy of this order and the petition upon the respondent and

                                  12   the respondent's attorney, the Attorney General of the State of California. The clerk shall also
Northern District of California
 United States District Court




                                  13   serve a copy of this order on the petitioner.

                                  14      3. The clerk shall electronically serve a copy of this order upon the respondent and the

                                  15   respondent’s attorney, the Attorney General of the State of California, at the following email

                                  16   address: SFAWTParalegals@doj.ca.gov. The petition and any exhibits thereto are available via the

                                  17   Electronic Case Filing (ECF) system for the Northern District of California. The clerk also shall

                                  18   serve by mail a copy of this order on the petitioner.

                                  19      4. The respondent must file and serve upon the petitioner, on or before November 20, 2020,

                                  20   an answer conforming in all respects to Rule 5 of the Rules Governing Section 2254 Cases,

                                  21   showing cause why a writ of habeas corpus should not be issued. The respondent must file with

                                  22   the answer a copy of all portions of the court proceedings that have been previously transcribed

                                  23   and that are relevant to a determination of the issues presented by the petitioner.

                                  24      5. If the petitioner wishes to respond to the answer, he must do so by filing a traverse with the

                                  25   court and serving it on the respondent on or before December 31, 2020.

                                  26      6. The petitioner is responsible for prosecuting this case. The petitioner must promptly keep

                                  27   the court informed of any change of address and must comply with the court's orders in a timely

                                  28

                                       ORDER – No. 20-cv-05861-LB                        3
                                            Case 3:20-cv-05861-SI Document 6 Filed 09/11/20 Page 4 of 4




                                   1   fashion. The petitioner is cautioned that he must include the case name and case number for this

                                   2   case on the first page of any document he submits to the court for consideration in this case.

                                   3      7. The request for appointment of counsel is DENIED. (ECF No. 5 at 2.)

                                   4      IT IS SO ORDERED.

                                   5      Dated: September 11, 2020

                                   6                                                   ______________________________________
                                                                                       LAUREL BEELER
                                   7                                                   United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 20-cv-05861-LB                        4
